 



EXHIBIT 10.107
AMENDMENT NO. 2
TO
T-MOBILE USA SERVICE PARTNER
SERVICES AGREEMENT
This Amendment No. 2, dated April ___, 2007 (this “Second Amendment”) is made to
that certain T-Mobile USA Service Partner Services Agreement, dated August 1,
2005, as amended by that certain Amendment No. 1, dated June 23, 2006, between
StarTek USA, Inc., a Colorado corporation (“Service Partner”), with a principal
place of business at 100 Garfield Street, Denver, Colorado 80206, and T-Mobile
USA, Inc., a Delaware corporation (“T-Mobile USA”), with offices for business at
12920 SE 38th Street, Bellevue, Washington 98006 (the “Agreement”). Except as
specifically defined otherwise herein, all terms defined in the Agreement shall
have the same meanings when used in this Second Amendment.
Service Partner and T-Mobile agree as follows:
1. A new Section 4.1.10 is hereby added to the Agreement, which shall read in
its entirety as follows:
4.1.10. Service Partner has developed a plan to become substantially compliant
with by Q1, 2008 an approved version of the Payment Card Industry Data Security
Standard, developed and published jointly by American Express, Discover
Financial Services, JCB, MasterCard Worldwide and Visa International (“Card
Issuers”) or the PCI Security Standards Council (the “Council”), as applicable,
for protecting individual numbers used to identify credit and debit card
accounts and other personally identifiable information relating to the use of
such credit and debit card accounts (“Cardholder Information”), as the same may
be amended, updated, replaced or augmented by the Card Issuers and the Council
(the “PCI Standard”). Service Partner will provide T-Mobile USA with regular
updates/reports about ongoing compliance efforts with the PCI Standard and will
take all appropriate steps to incrementally develop compliance and once in
compliance will remain substantially compliant thereafter.
2. A new Section 4.1.11 is hereby added to the Agreement, which shall read in
its entirety as follows:
4.1.11. From and after the time it becomes compliant as set forth in Section
4.1.10, Service Partner will not knowingly or intentionally cause T-Mobile:
(a) be in material violation of the PCI Standard or (b) to be fined, sanctioned
or penalized by Card Issuers, the Council or any third party for a material
failure to properly protect, secure, maintain, use and store Cardholder
Information.
 

*  
Material has been omitted pursuant to a request for confidential treatment and
such material has been filed separately with the Securities and Exchange
Commission. An asterisk within brackets denotes omissions.

 

 



--------------------------------------------------------------------------------



 



3. A new Section 6.12 is hereby added to the Agreement, which shall read in its
entirety as follows:
6.12 Cardholder Information. Service Partner acknowledges that it may, in
connection with performing its duties in accordance with this Agreement, have
access to, or be provided, Cardholder Information.
(a) Service Partner acknowledges and agrees that, as between Service Partner and
T-Mobile, all Cardholder Information is, and shall remain, owned by T-Mobile.
(b) Service Partner acknowledges and agrees that Service Partner is responsible
for the security of Cardholder Data that Service Partner possesses or controls.
(c) Service Partner shall only access, use and disclose Cardholder Information
if and to the extent necessary (i) to process and otherwise facilitate credit
and debit transactions on T-Mobile’s behalf; (ii) to comply with Applicable
Laws, Card Issuer regulations and written T-Mobile policies; and (iii) to do as
otherwise instructed in writing by an authorized T-Mobile officer.
(d) Service Partner acknowledges and agrees that Cardholder Information is
T-Mobile Information for all purposes under this Agreement; provided, however,
that the first sentence of Section 6.5 will not apply to Cardholder Information.
(e) Service Partner agrees to provide the Council, the Card Issuers and any of
their respective agents and designees with full, appropriate access to any and
all Service Partner Systems, and any other Service Partner books, records,
premises and systems in the event of any Security Breach in which Cardholder
Information may have been compromised, and to cooperate fully with any
verification, testing and review of Service Partner’s compliance with the PCI
Standard.
4. A new Section 6.4 is hereby added to the Agreement, which shall read in its
entirety as follows:
6.4. Confidentiality. The Parties acknowledge that each may be given access to
certain confidential or secret information and material relating to or owned by
the other, including but not limited to financial information, customer lists,
information pertaining to T-Mobile USA or Service Partner customers, files and
other information regarding that Party’s business, organization, operations and
plans in the course of the performance under this Agreement (the Confidential
Information”). Such information and material shall be the sole and exclusive
property of the provider of such information, and each Party agrees that during
the term of this Agreement and for five (5) years thereafter (and with respect
to T-Mobile Information and trade secrets, indefinitely), the receiving Party
will not disclose such confidential or secret information or material, or the
terms of this Agreement, to any

 

 



--------------------------------------------------------------------------------



 



governmental agency, person, entity, firm or corporation, or use confidential or
secret information or material except in furtherance of this Agreement, without
the express prior written consent of the other Party. This Section 6.4 shall not
apply to any information, that is (a) previously known to the receiving Party
free of any obligation to keep it confidential, (b) that has been or which
becomes publicly known through no wrongful act of the receiving Party, (c) which
is rightfully received from a third party who is under no obligation of
confidence to either Party, (d) which is independently developed by the
receiving Party without resort to information which has been disclosed pursuant
to this Agreement or (e) is required to be disclosed in order to comply with
applicable laws (including state and federal securities laws applicable to
Service Partner as a public company) or administrative process or any
governmental or court order; provided, however, that in a circumstance where
disclosure is compelled by governmental or court order the Party that is subject
to such compelled disclosure shall give the other Party prompt prior notice of
such compelled disclosure so that the other Party may seek to protect such
information. The receiving Party shall return the confidential information to
the disclosing Party upon request by the disclosing Party. This Section shall
survive termination of this Agreement.
5. Section 6.7 of the Agreement is hereby amended by adding the following
sentence to the end of such section:
The existence of any Security Breach in which T-Mobile Information is or may be
compromised, and all information relating to any such Security Breach, shall be
the Confidential Information of T-Mobile.
6. A new Section 1.1 is hereby added to the Agreement, which shall read in its
entirety as follows:
1.1 Statement of Work. Service Partner. agrees to perform the Services described
in Exhibit A — 1 entitled “STATEMENT OF WORK— — ACTIVATIONS”, Exhibit A — 2
entitled “STATEMENT OF WORK — ACTIVATIONS OFFLINE”, Exhibit A — 3 entitled
“STATEMENT OF WORK — T-MOBILE TO GO”, Exhibit A — 4 “STATEMENT OF WORK —
WIRELESS LOCAL NUMBER PORTABILITY”, Exhibit A — 5 “STATEMENT OF WORK — BUSINESS
CARE”, Exhibit A — 6 “STATEMENT OF WORK — BUSINESS CARE OFFLINE, and Exhibit A-7
“STATEMENT OF WORK — SMART ACCESS/PAY IN ADVANCE” (collectively “Exhibits”). The
Parties acknowledge and agree that the Parties’ ability to perform certain
obligations pursuant to this Agreement is conditioned upon the full, proper and
timely performance by the other Party of its obligations pursuant to this
Agreement. Each Party shall cooperate fully with the other Party in carrying out
the obligations pursuant to this Agreement in a timely and efficient manner and
in accordance with the terms hereof.
7. Section 2.6.1 of the Agreement is hereby amended by adding the following
sentence to the end of such section:
2.6.1 The Operational Audit will take place during SERVICE PARTNER normal
business hours, up to twice a year per site with written notification no less
than 10 (ten) days in advance. SERVICE PARTNER shall keep complete and accurate
records documenting the performance of the specific KPIs (Key Performance
Indicators) as outlined in the Exhibits. SERVICE PARTNER shall make their
records available to T-Mobile USA or any authorized representative of T-Mobile
USA during the term of this agreement. The cost of any audit shall be borne by
T-Mobile USA.

 

 



--------------------------------------------------------------------------------



 




8. A new Section 3.3 is hereby added to the Agreement, which shall read in its
entirety as follows:
3.3 Termination for Breach or Force Majeure. Either Party may terminate this
Agreement immediately upon notice to the other Party (i) if the other Party
materially breaches this Agreement and fails to cure such breach within [*] days
of receipt of written notice of such breach from the non-breaching Party;
(ii) if the other Party becomes insolvent, invokes as a debtor any laws relating
to the relief of debtors from creditor’s rights, or has such laws invoked
against it, is the subject of liquidation or termination of business, is
adjudicated bankrupt, or is involved in an assignment for the benefit of its
creditors; or (iii) upon the occurrence and after continuance of an event of
force majeure for a period of [*] days, or in other circumstances, as provided
in Exhibits.
9. A new Section 3.4 is hereby added to the Agreement, which shall read in its
entirety as follows:
3.4 Effect of Termination. The expiration or termination of this Agreement shall
not relieve or discharge either Party from any obligation hereunder, which
survives termination. Except in the event of termination of this Agreement by
StarTek USA, Inc. as a result of the failure of T-Mobile USA to pay undisputed
invoices for Services performed by StarTek USA, Inc., in the event of any
termination, StarTek USA, Inc. agrees to cooperate with T-Mobile USA to
effectuate an orderly transition of the business and will continue to provide
Services hereunder at the prices provided in the Exhibits pursuant to a schedule
mutually agreeable to the parties (which may include a schedule for ramping down
services) for a reasonable period of time not to exceed [*] days from the date
of termination. In the event any transition service is not provided for in
Exhibits, T-Mobile USA shall pay a mutually agreed upon cost to StarTek USA,
Inc. for those transition services.
10. A new Section 6.3 is hereby added to the Agreement, which shall read in its
entirety as follows:
6.3 No License. Except as otherwise provided in Exhibits, neither Party is
granted any license in intellectual property that is owned or developed by the
other Party.

 

 



--------------------------------------------------------------------------------



 



11. A new Section 7.8 is hereby added to the Agreement, which shall read in its
entirety as follows:
7.8 Notice. Any notice or communication required or permitted to be given
hereunder (other than forecasts required to be delivered pursuant to the
Exhibits) shall be in writing and may be delivered by hand, deposited with an
overnight courier, sent by email, confirmed facsimile (followed by delivery of a
copy by US Mail), or mailed by registered or certified mail, return receipt
requested, postage prepaid, in each case to the address of the receiving Party
as set forth in this section. Such notice shall be deemed to have been given as
of the date it is delivered, mailed, emailed, faxed or sent, whichever is
earlier.
To: T-Mobile USA
[*]
Sr. Vice President and General Counsel
12920 SE 38th Street
Bellevue, WA 98006
[*]
Service Partner Management
12920 SE 38th Street
Bellevue, WA 98006
To: StarTek USA, Inc.
[*]
CEO
StarTek USA, Inc.
100 Garfield Street
Denver, Colorado 80206
12. The amendments made to the Agreement by this Second Amendment will be
effective as of the date of this Second Amendment. The Agreement, as
supplemented and amended by this Second Amendment, remains in full force and
effect. To the extent the terms of this Second Amendment conflict with any
provisions of the Agreement, this Second Amendment shall govern.
[Remainder of this page is intentionally blank. Signature page to follow.]

 

 



--------------------------------------------------------------------------------



 



     
T-MOBILE USA, INC.
  STARTEK USA, INC.
 
   
By: /s/ Betty Jones
  By: /s/ Patrick M. Hayes
 
   
Name: Betty Jones
  Name: Patrick M. Hayes
 
   
Title: VP Customer Care
  Title: COO
 
   
Date Signed: 5/6/07
  Date Signed: 5/16/07
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-7
STATEMENT OF WORK — SMART ACCESS/PAY IN ADVANCE
This Statement of Work, Exhibit A-7 is incorporated into that certain T-Mobile
USA Service Partner Services Agreement, dated August 1, 2005, as amended by that
certain Amendment No. 1, dated June 23, 2006, between StarTek USA, Inc., a
Colorado corporation (“Service Partner”), with a principal place of business at
100 Garfield Street, Denver, Colorado 80206, and T-Mobile USA, Inc., a Delaware
corporation (“T-Mobile USA”), with offices for business at 12920 SE 38th Street,
Bellevue, Washington 98006 (the “Agreement”). This Statement of Work shall be
effective as of April 1, 2007 and the defined terms used in this Statement of
Work shall have the meanings provided in the Agreement unless expressly defined
herein

1.  
General. StarTek will handle inbound Smart Access/Pay in Advance calls for
T-Mobile. StarTek will maintain a dedicated program (i.e., StarTek’s dedicated
representatives shall handle only T-Mobile calls, StarTek’s team supervisors
shall support only T-Mobile dedicated representatives and StarTek’s team
managers will support only T-Mobile dedicated team supervisors.) to perform the
Services.

2.  
Hours of Operation. Except as otherwise set forth herein, the hours of operation
will be [*] hours a day, [*] days a week, [*] days a year. Any change to the
hours of operation on a T-Mobile line of business at any site by StarTek
requires written request and approval by a T-Mobile Vice President of the
change. Any change to the hours of operation on a T-Mobile line of business at
any site by T-Mobile requires written notification to StarTek. Any closure of a
site or 100% reallocation of headcount to another site in which a T-Mobile line
of business resides requires written notice to T-Mobile of no less than [*] days
notice in advance of the closure or reallocation. Any reallocation of headcount
(not due to forecast change) to another site of more than [*]% of the total
Smart Access/Pay in Advance headcount requires written advanced notice to
T-Mobile of no less than [*] days.. StarTek will provide a comprehensive written
plan as to how StarTek will maintain services of line of business to mitigate
impact and prevent tangible and intangible cost to T-Mobile

3.  
Call Volume and Forecasting.

  3.1.  
For the purposes of meeting the forecast, StarTek will utilize full time
equivalents (“FTEs”) in accordance with this Statement of Work. An FTE is
defined as eight (8) Customer Facing Employee hours per day. An FTE is not
equivalent to a headcount.
    3.2.  
FTEs will be classified into the following categories:

  3.2.1.  
Production FTE, which includes FTEs who are agents productive to the line of
business
    3.2.2.  
Training FTE, which includes FTEs who are currently in training and not
productive to the line of business
    3.2.3.  
Get More Academy (“GMA”) FTE, which includes FTEs who are productive to the line
of business at least part of their day, but are still in training
    3.2.4.  
Leave of Absence (“LOA”) FTE, which includes all FTEs who cannot be classified
into Production, Training, or GMA.

  3.3.  
T-Mobile will regularly prepare and deliver to StarTek the following forecasts
for the services to support the proper planning of the infrastructure required
to support the programs:

  3.3.1.  
T-Mobile shall deliver a three-month rolling informational forecast to StarTek
on or before the 15th day of each month (the “3-Month Forecast”), which shall
contain forecasted weekly call volumes.

 

 



--------------------------------------------------------------------------------



 



  3.3.2.  
T-Mobile shall deliver a final forecast to StarTek no less than [*] days before
the 1st day of each month for which the forecast is made, which shall contain a
daily call volume and Average Handle Time (“AHT”) forecast by half an hour
interval (the “Final Forecast”). The Final Forecast will contain an updated
daily call volume and AHT forecasts, which will vary no more than [*]% in call
volume each day from the [*]-day forecast. If the Final Forecast is not
delivered in a timely fashion with respect to a particular month, the
appropriate three-month rolling informational forecast shall be the Final
Forecast for such month.
    3.3.3.  
For informational purposes only, T-Mobile shall deliver a two-week forecast.

  3.4.  
StarTek will use half-hourly call volume forecasts provided by T-Mobile as the
Final Forecast in accordance with this Agreement. This process is known as
Interval Forecasting. StarTek will schedule the appropriate number of FTEs in
[*]-minute intervals to meet service levels outlined in the T-Mobile Final
Forecast. This process is known as Interval Scheduling. StarTek will provide
Interval Scheduling plans to T-Mobile as a one week look ahead after receiving a
Final Forecast from T-Mobile. These Interval Scheduling plans will illustrate
how StarTek plans to meet the Key Performance Indicator (KPI) Service Level. The
documented plans will include the number of required FTEs to meet the KPI
Service Level, the number of scheduled agents, and the [*] minute Service Level
Objectives.
    3.5.  
StarTek will provide to T-Mobile USA all assumptions used to translate forecasts
into scheduled FTEs.
    3.6.  
T-Mobile and StarTek will cooperatively manage intraday schedule adjustments to
manage actual call volumes.
    3.7.  
T-Mobile and StarTek will mutually agree upon and participate in the preparation
of other call volume forecasts, as reasonably required for the successful
performance of the Programs. These may include, without limitation, yearly,
quarterly, monthly, weekly, daily and interval forecasts. As part of the support
structure, StarTek will provide a National Resource Planning Analyst who will,
among other things, assist T-Mobile in the development of call volume forecasts.
    3.8.  
StarTek will recruit, train, and staff to a minimum of [*]% of the forecasted
FTE and be able to handle [*]% of the forecasted call volume. If the Final
Forecast for a particular month is [*] percent ([*]%) or more of the Final
Forecast for the proceeding month, StarTek may add additional staff to service
such increase with the prior consent of T-Mobile, which consent shall not be
unreasonably withheld.
    3.9.  
If the Production FTE count falls more than [*]% below the forecasted FTE,
StarTek will recruit and hire agents to back-fill the attrition as long as
T-Mobile is delivering a minimum of [*]% of forecasted volume. The recruited
agents must start training within [*] days of exceeding threshold. The
associated training costs are the responsibility of the StarTek and are not
billable to T-Mobile.
    3.10.  
If the FTE requirement drops in any [*]-day period by more than [*]%, T-Mobile
will work with StarTek in good faith to back-fill with additional business or
pay for the additional StarTek FTE at the training rate for [*] days as StarTek,
Inc. ramps down to the required FTEs. T-Mobile and StarTek will mutually agree
in writing on the number of FTEs that will be included in the ramp down.
    3.11.  
The forecasts referred to above shall in no way represent a commitment from
T-Mobile to provide volumes to StarTek, except for purposes of amounts payable
by T-Mobile to StarTek as provided in this Section 3.12.
    3.12.  
Amounts payable to StarTek hereunder and the KPI calculation shall be based upon
the following:

  3.12.1.  
When the offered call volume exceeds [*]% of Final Forecast then StarTek shall
be paid for the actual [*] during the interval where the call volume exceeds
[*]% of the Final Forecast.
    3.12.2.  
When the offered call volume is less than [*]% of the Final Forecasted call
volume, and (a) StarTek meets or exceeds service level as set forth in 14.1 and
adjusted as set forth in 14.2, and (b) meets or exceeds the quality performance
set forth in 14.3.2, then StarTek shall be paid according to Exhibit D pricing
matrix.

4.  
Average Handle Time. Average Handle Time (“AHT”) is defined as the sum of
average talk time; hold time while on a call, and after call work. StarTek
agrees that the AHT objectives shall be less than or equal to a 355 second AHT
for Smart Access/Pay in Advance. The AHT objectives may be changed upon mutual
agreement of StarTek and T-Mobile USA based on rolling [*]-month trending
results.

 

 



--------------------------------------------------------------------------------



 



5.  
Ramp. Ramp is defined as any required FTE increase necessary to accommodate call
volume growth of greater than [*]% of the volume in the peak week of the prior
month.

6.  
Ramp Plans. For the purposes of this document a Ramp Plan is defined as a
T-Mobile approved plan to add substantial FTEs to a current line of business or
a change to the current line of business with substantial additions to current
StarTek FTEs that support T-Mobile services. StarTek must submit written Ramp
Plans to T-Mobile for written approval by a T-Mobile operations manager or
above.

  6.1.  
In the event of a new ramp plan or a change to the Smart Access/Pay in Advance
line of business supported by StarTek, the AHT monthly objectives will be
adjusted depending upon the percentage of net growth in training FTE graduates
to the maximum headcount during the growth period. The embedded MS Excel
worksheet is an example of the adjustments and will be subject to the AHT
objectives agreed to as set forth in Section 4 A printed example is shown in
Exhibit C.

7.  
Training.

  7.1.  
Agents will be trained on the standard T-Mobile standard New Hire Training
Curriculum. Training for the program shall be conducted in accordance with the
T-Mobile New Hire Training Curriculum. Upon [*] days written notice to StarTek,
T-Mobile may change the T-Mobile New Hire Training Curriculum and the hours
required for delivery. Prior to completion of training, T-Mobile will deliver
all applicable application IDs. Sharing of application IDs is prohibited under
T-Mobile policy. StarTek will establish procedures to prevent sharing of
application IDs. Any agent who violates this policy will be promptly removed
from the T-Mobile account.
    7.2.  
Any new hire training conducted for net growth must be approved in writing by a
T-Mobile training manager or above. Written approval must be attached to the
invoice in order to substantiate billable new hire training. T-Mobile will be
kept informed of all attrition during the training period.
    7.3.  
The ratio of trainers to trainees is not to exceed a classroom level of [*] or
[*]. The [*] trainers can include a fully certified trainer with the support of
a supervisor who has been through a certified training program.
    7.4.  
All costs and expenses for training and training materials for new agents and
any initial and program extension training, or changes or modifications to the
program or continuation training that exceeds [*] hours per agent per [*] shall
be borne by T-Mobile. Online options must be used by StarTek in lieu of printed
materials wherever reasonably available. All written materials must be reused by
StarTek where reasonable. T-Mobile will not reimburse for training or training
materials utilized for attrition-related training. T-Mobile shall not compensate
StarTek for any agent who does not complete the training and graduate from GMA.
Documented training trackers must accompany all invoices for approval of billed
charges. Documentation must contain as much information as allowed by law.
Information required but not limited to: Agent name, agent training start date,
attendance record, and assessment and quality scores. All Continuing Education
classes are to be tracked via auxiliary (AUX) or automatic call distributor
(ACD) code and submitted monthly with reporting displaying agent’s name, the
exact amount of time spent in each training course, the name of each training
course, and the total time in the month spent in Continuing Education training.
It is StarTek’s responsibility to deliver all appropriate training within the
scheduled time frame, subject to service level considerations.
    7.5.  
StarTek will schedule StreamLine read time not to exceed the amount of [*]
minutes per day, no more than [*] minutes per agent. Streamline read time must
be measured via ACD or AUX code, or skill set, and reported monthly. Streamline
read time will be billed at the hourly continuing education training rate and is
subject to the [*] hours of continuing education per agent per [*] StarTek is
responsible for as referenced in Section 7.4.
    7.6.  
StarTek must not graduate any new hire agent from training/GMA to production if
the agent has missed more than [*] hours in the training classroom [*] hours in
GMA. The agent must return to the classroom or GMA as applicable to make up
missed time before graduating to production. T-Mobile must receive written
documentation of the missed time and proof that the time has been made up before
being considered ready for production. New agents must also pass training
assessments at [*]% or better and score [*] or higher in quality during GMA to
graduate from training to production.

 

 



--------------------------------------------------------------------------------



 



  7.7.  
All costs associated with attrition training and T-Mobile requests for removal
of personnel including, but not limited to, new trainers and any associated
materials, shall be borne by [*].
    7.8.  
If StarTek is not meeting the quality standards set forth in Section 14.3 below
and it is determined by T-Mobile that additional “skill set” training is
required for StarTek representatives, [*] will bear the cost of the additional
training.
    7.9.  
T-Mobile curriculum is to be facilitated by Certified Facilitators. T-Mobile
Certification to be provided by StarTek. If StarTek does not have a
certification course they will be required to use the T-Mobile certification
course. Facilitators are required to be certified by either T-Mobile Learning
and Development specialist or their own Certified Training Manager. Uncertified
Supervisors/Operations Managers/Coaches or Team Leads cannot conduct new Hire
training.
    7.10.  
StarTek will abide by the documented training guidelines. Any changes to the
documented training guidelines by T-Mobile must be provided to StarTek no less
than [*] days prior to implementation. Any changes materially impacting
StarTek’s cost must be agreed to by both parties.

8.  
Escalation Procedures. StarTek shall utilize T-Mobile-provided escalation
processes, to handle calls beyond the agent’s scope of training or for
management support of a customer issue. This process will ensure that each call
that cannot be handled by the agent is then handled by the lead representative
up through the manager before being transferred to T-Mobile for resolution. If a
customer requires management support, the agent shall transfer the call to a
manager. T-Mobile shall update all on-line job aides that define the escalation
procedures for the program when any changes are made.

9.  
Telecommunications. Voice traffic is pre-call routed using StarTek’s Intelligent
Call Management (ICM) solution. T-Mobile is responsible for the costs associated
with this pre-call routing out of the Sprint cloud (to the US/Canada border
crossing) and StarTek is responsible for the costs of the ICM licensing and
hardware.

  9.1.  
T-Mobile is responsible for the data connectivity costs. T-Mobile will own the
circuits and provide the routers that are managed at StarTek’s sites.
    9.2.  
T-Mobile will supply all voice trunks and StarTek will maintain trunking for
outbound T-Mobile calls and transfers. The direct costs for the usage of the
trunks for outbound T-Mobile calls and transfers will be passed through to
T-Mobile.

10.  
Customer Care Systems. [*] shall be responsible for costs associated with
workstations and local area network (LAN) infrastructure equipped to run the
most recent version of the T-Mobile eCRM-SYSTEM deployed at the time of the
implementation of this Agreement. StarTek is hereby granted a license for the
term of this Agreement to use the eCRM-SYSTEM for the sole purposes of
performing its obligations under this Agreement. [*] shall also provide the
building and telecommunications switch for the Interactive Voice Response
(IVR) system, remote monitoring application and associated toll free number,
Universal Power Supply (UPS), desktop computers, office supplies, and dedicated
workspaces in each call center. [*] shall be responsible for costs associated
with wide area network (WAN) infrastructure (including, but not limited to, the
WAN data connectivity infrastructure, application/database servers, routers, and
related peripherals. [*] shall also be responsible for software required to
support the eCRM-SYSTEM. T-Mobile will be responsible for the eCRM, Knowledge
Database, and Call Tracking systems required to support the Services performed
under this Agreement.

11.  
Systems Use and Downtime. Information given to callers or collected by agents
will be directly taken from and/or input into T-Mobile’s systems. In the event
that T-Mobile’s systems go down, StarTek shall capture call information in
Remedy, or on the downtime forms provided by T-Mobile. StarTek will be
instructed on procedure in each scenario as applicable by T-Mobile. If paper
forms are utilized, StarTek agrees that it shall then input information from
these downtime forms once the system is restored. Turnaround commitment to enter
downtime forms into T-Mobile’s systems will be [*] hours from the time when
T-Mobile’s systems are restored. If call volume does not allow for [*] hour
turnaround due to call volume meeting at least [*]% of the forecasted volume,
another [*] input period shall be granted. Downtime forms will be destroyed
(shredded or burned) or sent to T-Mobile, as directed by T-Mobile, every [*]
hours. StarTek will assign a special ACD tracking code to designate when
specified representatives are entering downtime form information into T-Mobile
systems. StarTek shall provide a downtime productivity report to T-Mobile
displaying time in code, number of downtime forms processed and occupancy rate.
T-Mobile agrees to pay StarTek the agreed upon hourly rate (contingent upon
meeting hourly average per rep to be agreed upon by both parties) for entering
downtime information as stated in the Pricing Schedule set forth in Section 24
of this Statement of Work.

 

 



--------------------------------------------------------------------------------



 



12.  
Overtime.

  12.1.  
If the call volume exceeds the Final Forecast by more than [*] percent ([*]%),
StarTek will so notify T-Mobile and will recruit trained agents to work overtime
to support the call handling. Any overtime in excess of [*]% of forecasted
volume must be authorized by T-Mobile operations manager or above. For T-Mobile
authorized overtime T-Mobile will pay the overtime rate set forth in Section 25
for all volume handled in excess of [*]% of the Final Forecast. The billable
overtime minutes will be calculated as set forth in Section 12.4.
    12.2.  
The recruiting process for overtime shall be deployed as soon as the
circumstance affecting the call volume variance is identified. If StarTek
identifies the item at least [*] weeks before the occurrence, StarTek shall use
its commercially reasonable efforts to minimize the financial impact by changing
schedules to support the staffing required. StarTek shall also recruit agents to
work overtime on a day-to-day basis when the intra-day call volume dictates
additional staffing needs to maintain service goals.
    12.3.  
Except as provided above in Section 12.2, StarTek shall obtain written
authorization from T-Mobile for any overtime that may be required or incurred
for the performance of the Programs.
    12.4.  
T-Mobile authorized overtime as defined in section 12.1 will be calculated for
purposed of invoice payment by multiplying the handled call volume in excess of
[*]% of Final Forecast by the lesser of actual month-end AHT or KPI AHT, and
dividing through by [*] to get minutes.

13.  
Significant Changes. When significant changes occur to the processes utilized to
provide services, T-Mobile has the right to request information related to
compliance and execution of such changes.

14.  
KPI’s. The KPI’s for Services performed hereunder shall be effective for
purposes of bonus/penalty adjustments to the invoice, as set forth in Exhibit B.

  14.1.  
Service Level. Inbound Smart Access/ Pay in Advance customer service calls: [*]
percent of the monthly calls offered shall be answered within [*] seconds.
    14.2.  
Call Volume. StarTek shall answer the call volume provided in the Final
Forecast. Handled call volume that exceeds the Final Forecast by [*]% for any
[*] interval, where service level is not met, will not be included in the
monthly KPI calculation for Service Level.
    14.3.  
Call Quality. According to the results from the call quality observation
process, as described below, with a minimum score of [*] or higher.

  14.3.1.  
For the purposes of ensuring Call Quality, StarTek and T-Mobile shall measure
the agents’ call quality using the following types of observations:

  14.3.1.1.  
T-Mobile observation
    14.3.1.2.  
StarTek operations observation ([*] per agent/month);
    14.3.1.3.  
StarTek quality observation ([*] per agent/month)

  14.3.2.  
KPI performance is based upon T-Mobile scores only, whereas the function of the
StarTek operations and quality observations is to provide immediate and monthly
feedback to agents and StarTek management.
    14.3.3.  
For the purposes of billing, the scores for all of these observations will be
amalgamated and a weighted average monthly score shall be calculated. The
StarTek operations and StarTek quality observations must each be calibrated to
within [*] (such as StarTek with a [*] against [*] for T-Mobile) of T-Mobile
monthly weighted score. If either the StarTek operations or the StarTek quality
observation is not calibrated to within [*] (such as StarTek with a [*] against
[*] for T-Mobile) of the T-Mobile score, the non-calibrated by-group will not be
included in the billable quality score for the month. T-Mobile may provide
written approval of exception to this section 14.3.3 given the number of
outsourced issue tickets on T-Mobile observations.

 

 



--------------------------------------------------------------------------------



 



  14.3.4.  
Calibration. StarTek operations managers shall attend the monthly T-Mobile
calibration sessions for the line of business.
    14.3.5.  
The call quality observation form to be used in this process shall be provided
by T-Mobile. Results shall be used to provide both immediate and monthly
feedback to agents and StarTek management. StarTek will make best effort to
provide each agent with feedback/coaching within 24 hours of being monitored by
T-Mobile, StarTek quality team or StarTek operations. StarTek shall keep written
documentation of each agent session, signed by the agent, and available for
review by T-Mobile upon request. The call quality scoring criteria used by
StarTek will match that used by T-Mobile. StarTek must achieve a minimum voice
quality score of [*]. Call monitoring feedback sessions will be held between the
agent and the agent’s direct supervisor. Any monitored calls using profanity or
customer abuse as determined by T-Mobile will result in immediate, unchallenged
agent termination from the T-Mobile program.

15.  
Reports. StarTek shall provide T-Mobile with standard call count reports and
performance reports on a daily basis (Monday through Friday) by [*] EST for the
previous day, weekly by [*] [*] EST for the previous week, and monthly by the
[*] business day of the month by [*] EST for the previous month. The reports
shall be in the format and contain the information mutually agreed upon between
StarTek and T-Mobile. StarTek shall provide report cards reflecting measurements
of the KPIs and all of the above metrics within [*] days of each month end. All
reporting fed by data from the switch is considered standard and is not subject
to non-standard report development costs. Hourly lines of business must have
agent detail payroll reports to substantiate that billable hours do not exceed
actual hours worked. T-Mobile and StarTek shall mutually agree upon any other
reports and the cost associated with the development of those reports. T-Mobile
agrees to follow the change management process defined by StarTek and agreed to
by T-Mobile when requesting changes to reports or additional information. If
T-Mobile requires material format changes to T-Mobile standard reports, T-Mobile
will be required to compensate StarTek for the development costs, based upon the
rate outlined in the Pricing Schedule set forth in Section 25 of this Statement
of Work and will be estimated by StarTek and approved by T-Mobile prior to
invoicing.

16.  
Monitoring. T-Mobile shall have the right, to the extent permitted by law and at
no additional expense, to monitor at any time (either on-site or remotely)
customer contact calls and/or specific agents to ensure compliance with
performance, operational and quality control standards. StarTek must provide
T-Mobile with a remote monitoring solution. There are two quality monitoring
options required: a secured website and a dialup using an 800 number. StarTek
would manage the Website, posting calls within [*] hours of being captured.
T-Mobile requires a minimum of [*] calls per agent per month on the website. The
dialup using an 800 number must have the ability to monitor random calls as they
come into the queue, or by locating specific agents by extension.

  A.  
Holidays. StarTek shall observe the following holiday schedule based upon which
country the facility resides in. T-Mobile shall compensate StarTek for holiday
rates as identified in the Pricing Schedule set forth hereunder when applicable
to the location where work is performed. Holiday rates apply to the actual
holiday only.

      Canadian Holidays   US Holidays       New Year’s Day (Jan 1)   New Year’s
Day (Jan 1)       Victoria Day (Monday prior to May 25)   Memorial Day (last
Monday in May)       Canada Day (July 1)   Fourth of July (July 4)       Labour
Day (first Monday in September)   Labor Day (first Monday in September)      
Thanksgiving Day (2nd Monday in October)   Thanksgiving Day (4th Thursday in
November)       Christmas (December 25)   Christmas (December 25)

 

 



--------------------------------------------------------------------------------



 



17.  
System Downtime; Force Majeure.

  17.1.  
In the event StarTek determines that system maintenance is necessary, StarTek
will notify T-Mobile of the need for such maintenance [*] business days prior to
the maintenance, and will obtain the prior written approval of T-Mobile to
schedule the time and duration of such maintenance. All routine maintenance
shall be scheduled during off-peak system hours. In no event shall disclosed and
approved interruption of Services for system maintenance constitute a failure of
performance by StarTek if performed in accordance with this Section 17. StarTek
shall promptly report to T-Mobile any StarTek system failures, including the
duration and impact.
    17.2.  
Except for T-Mobile’s obligation to make payments for services actually
performed, each Party’s failure to perform shall be excused where such failure
is a result of causes beyond its reasonable control. Such causes shall include
without limitation acts of God, strikes, lockouts, riots, acts of war,
epidemics, governmental regulations imposed after the fact, fire, communication
line failures of third parties, vandalism, power failures by third parties,
cables cut by third parties, earthquakes, floods or other similar catastrophes,
terrorist activities, failure of the T-Mobile system or the Internet not related
to StarTek’s actions or inactions, any law, order, regulation, direction, action
or request of any governmental entity or court or civil or military authority
having jurisdiction over either of the parties, national emergencies,
insurrections, riots, wars, strikes, lock outs, or work stoppages. In the event
of failures to perform for [*] days or more as a result of a force majeure,
either Party may terminate the Agreement by giving written notice to the other
Party. Any such notice of termination shall be effective upon receipt.
    17.3.  
Notwithstanding the foregoing or anything in the Agreement to the contrary,
StarTek shall take commercially reasonable steps to ensure that the Services
shall continue without interruption due to StarTek systems failure during the
term of the Agreement by implementing security features and disaster recovery
plans reasonably necessary to provide the Services with an up-time of [*]%(not
including scheduled maintenance), which shall include appropriate redundant
equipment, software and systems, alternate means of call routing, backup call
allocation, backup generator power and the like. The components and execution of
this plan must be reviewed, updated, and tested semi annually and results
reported to T-Mobile.
    17.4.  
Where downtime is a result of T-Mobile USA system failure, amounts payable to
StarTek shall be based upon the [*]% clause in Section 3.12.2. Where actual AHT
is unavailable due to zero volume, the lesser of [*]% KPI AHT and actual AHT
from the same interval and same day the week previous will be substituted.
    17.5.  
Where downtime is a result of StarTek system failure outside the definitions
provided for in Section 17.2, and StarTek is unable to accept the call volume
T-Mobile is otherwise prepared to provide it, for the purposes of determining
KPI penalties, StarTek will use the forecasted volume to determine service
levels for those intervals..

18.  
Allocation of Resources. T-Mobile acknowledges that upon the occurrence of a
force majeure event or in instances of unusually high demand, demands on
StarTek’s facilities may exceed such facilities available capacity. In any such
instance, StarTek shall, upon written notice to T-Mobile, be entitled to
equitably prioritize Services and otherwise curtail utilization of its
facilities in a manner so that any degradation to the Services provided to
T-Mobile is (unless agreed otherwise by T-Mobile in writing) no greater than the
level of degradation experienced by StarTek’s other customers. Upon the request
of T-Mobile, StarTek shall provide T-Mobile with reasonable evidence of its
compliance with the foregoing.

19.  
Recruiting Requirements. StarTek recruiting efforts shall meet the following
requirements in the selection process of all personnel hired to perform the
T-Mobile USA services as describe in this SOW. T-Mobile reserves the right to
audit the selection process.

  19.1.  
A mutually approved customer service assessment
    19.2.  
A behavioral interview

 

 



--------------------------------------------------------------------------------



 



  19.3.  
Background checks, which shall include criminal records, are required and shall
be completed before employment. Costs incurred for background checks associated
with such criminal records shall be StarTek’s responsibility.

20.  
Staffing Requirements. StarTek agrees to maintain the following staffing ratios:
production agents to coach at [*]; agent to trainer [*]: agent to QA at [*].
StarTek agrees that all managers shall be full-time StarTek employees. Subject
to Section 21.1, StarTek will ensure that each person assigned to a function has
the necessary functional and T-Mobile-related training to successfully perform
the function. StarTek must provide specific agent information up to what the law
allows. Information required includes agent name, agent ID, start date on
T-Mobile line of business, assessment scores, termination date from T-Mobile
line of business, quality average.

21.  
All support functions such as StarTek quality, instructional analysts, and
trainers must be housed within the site where the work for this line of service
is being performed unless otherwise agreed to in writing by T-Mobile.

  21.1.  
In addition, before a function is performed by an individual assigned to that
function, StarTek shall verify that the necessary skills have been attained
through the use of certification of skills program. If T-Mobile reasonably
requests StarTek to remove any personnel performing Services pursuant to this
Agreement, StarTek shall promptly comply with such request, within [*] hours. In
support of this process, StarTek will do the following:

  21.1.1.  
Team leaders/supervisors shall go on-line to support customer calls each week
for at least [*] calls per day (approximately [*] per week) to maintain their
skills. The remainder of their time shall be used to support agent development,
and to otherwise assist StarTek employees to perform the Services.
    21.1.2.  
Quality Assurance specialists shall go on-line to support customer calls each
month for at least [*] calls per month (approximately [*] hours per month) to
maintain their skills.
    21.1.3.  
Managers, lead representatives, team leaders/supervisors and trainers must be
full-time employees of StarTek and must have completed T-Mobile National
Standard Curriculum Training.
    21.1.4.  
Supervisors will monitor a minimum of [*] calls per agent per week.

22.  
Fraud. StarTek shall implement and enforce T-Mobile policies and procedures as
well as StarTek’s own procedures to detect and prevent handset or credit card
theft or other fraudulent activity by an employee or agent of StarTek. StarTek
shall cooperate with any T-Mobile investigation into handset or credit card
theft or other fraudulent activity by an employee or agent of StarTek. If an
employee or agent of StarTek is suspected of committing handset or credit card
theft or other fraudulent activity against T-Mobile, StarTek will promptly
notify T-Mobile of the suspected fraudulent activity and will provide T-Mobile
with information necessary to conduct an investigation, including but not
limited to the employee name, address, contact information, social security
number, emergency contact address and phone numbers, and any other information
that will assist in investigation of the suspected fraudulent activity. This
information will be provided to T-Mobile within 48 hours of the request from
T-Mobile.

StarTek will assume all responsibility for handset theft, credit card theft or
other fraudulent activity by an employee or agent of StarTek or their failure to
follow T-Mobile policies and procedures. StarTek shall make restitution to
T-Mobile for the losses incurred by T-Mobile or its customers and shall remit
payment to the following address:
T-Mobile USA, Inc.
Attn: [*], Sr. Manager of Investigations
794 Roble Road
Allentown, PA 18109

 

 



--------------------------------------------------------------------------------



 



Restitution of handset theft shall be made to T-Mobile within [*] days of the
date the outsourced vendor receives an invoice for the notification of loss.
T-Mobile reserves the right to prosecute any employee or agent of StarTek that
committed fraud against T-Mobile or a customer of T-Mobile.

23.  
Billable Minutes: For purposes of this Agreement, “Billable Minutes “ is defined
as:

  23.1.  
Actual handled call volume multiplied by the actual AHT when [*]% or better
forecast is delivered to StarTek.
    23.2.  
In the event where less than [*]% of the forecast is delivered to StarTek,
amounts payable to StarTek shall be based on the methodology set forth in 3.12.2
    23.3.  
During system downtime as a result of a T-Mobile system failure, amounts payable
to StarTek shall be based upon, for those intervals, on the methodology set
forth in 3.12.2. Where actual AHT is unavailable due to zero volume, the lesser
of [*]% of the KPI AHT and actual AHT from the same interval and same day the
week previous will be substituted.
    23.4.  
StarTek shall be paid an hourly rate as listed in Section 25 for the actual
minutes of processing downtime forms as detailed in the required ACD
productivity reports displaying time in code and number of forms processed. .
    23.5.  
During system downtime as a result of a StarTek failure outside the definitions
provided for in Section17.2, and StarTek is unable to accept the call volume
T-Mobile is otherwise prepared to provide it, for the purposes of determining
KPI penalties, StarTek will use the forecasted volume to determine service
levels for those downtime intervals.
    23.6.  
Overtime will be calculated by interval using the following formula: interval
handled call volume in excess of [*]% multiplied by the lesser of [*]% of the
KPI AHT and interval AHT, and divided through by [*] to obtain the number of
minutes. These are the billable OT minutes where T-Mobile USA has solicited and
provided written approval of overtime.

24.  
Service Levels /Breach of Service Levels. StarTek shall meet or exceed the Key
Performance Indicator Service Levels as provided in Performance Pricing Matrix
in Exhibit B. Starting six months after first call by StarTek under this
Exhibit A-7, performance outside of the neutral zone of the specified Key
Performance Indicators will result in increases/deductions to the overall price
per minute as provided in Exhibit B.

  24.1.  
In the event that StarTek negatively performs any of the Key Performance
Indicators, in performance subject to deductions in payment/pricing (not neutral
or bonus-able performance) as specified in Performance Price Matrix in
Exhibit B, for a consecutive period of [*] months, StarTek shall be in breach of
this Agreement. StarTek shall prepare a plan to cure the breach and shall have
[*] days from the date of the first date of failure in which to cure the breach.
In the event that StarTek fails to cure the breach within the [*] period from
the date of the first date of failure, T-Mobile may terminate the Agreement for
StarTek’s breach.

25.  
Pricing Schedule. T-Mobile shall pay StarTek for Services as provided in the
following schedule.

  25.1.  
Pricing. Base Rate is adjusted each month as set forth in the attached Exhibit D
— Pricing.

  25.1.1.  
Standard Base Rate: $[*] per [*]
    25.1.2.  
Holiday Rate: [*]% Standard Base Rate per [*]
    25.1.3.  
Overtime Rate: [*]% Standard Base Rate per [*]

 

 



--------------------------------------------------------------------------------



 



  25.2.  
Agent Training.

  25.2.1.  
Initial and Program Extension: $[*]/hour
    25.2.2.  
Conversion training (movement from existing T-Mobile line of business to Smart
Access/ Pay in Advance): $[*]/hour
    25.2.3.  
Changes or modifications to the program or continuation training that exceeds
[*] hours/rep/month: $[*]/hour
    25.2.4.  
Training Delivery: [*]
    25.2.5.  
Training Development: [*]
    25.2.6.  
Reports: clerical development standard: [*]
    25.2.7.  
Non-Standard Reports Development: $[*]/hour
    25.2.8.  
Data Input of Downtime Forms: $[*]/hour
    25.2.9.  
Outbound Telecommunications: [*]

The Parties, intending to be legally bound, have caused this Statement of Work,
Exhibit A-7, to be executed by their authorized representatives on the dates set
forth below. Executed as of the Effective Date:

     
T-MOBILE USA, INC.
  STARTEK USA, INC.
 
   
By: /s/ Betty Jones
  By: /s/ Patrick M. Hayes
 
   
Name: Betty Jones
  Name: Patrick M. Hayes
 
   
Title: VP Customer Care
  Title: COO
 
   
Date Signed: 5/6/07
  Date Signed: 5/16/07
 
   

 

 